THE THIRTEENTH COURT OF APPEALS

                                        13-18-00527-CV


                    In the Interest of A.M.L.M., T.W.M., S.L.M., Children


                                     On Appeal from the
                        24th District Court of Victoria County, Texas
                              Trial Cause No. 17-07-81339-A


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellants have filed

affidavits of inability to pay costs.

       We further order this decision certified below for observance.

March 14, 2019